Attachment to Advisory Action
The applicant(s) request for entry into AFCP 2.0 is acknowledged, but is denied because the response (filed on May 12, 2022) cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under the pre-pilot practice.
Due to the complexity of the proposed After Final response, the new limitations added to Claim 1 (at lines 10-11) narrow the overall scope of the claims, raises new issues and requires further consideration and search by the examiner.  Some of these new limitations were presented in Claim 1 in the previous amendment (at line 12, filed on December 9, 2021).  However, these limitations were not necessarily required as part of the claim because of the term “and/or” (line 12), which was interpreted as just “or”.  Now in the newly proposed Claim 1, these limitations are no longer recited as an alternative, but are recited as a clear limitation, which narrows the overall scope of the claims.
Additionally, new Claims 18 and 19 have been added without canceling a corresponding number of claims.  This also raises new issues requiring further consideration and search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896